Title: From George Washington to Samuel Huntington, 8 April 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                            Head Quarters New Windsor 8th April 1781.
                        
                        The inclosed Return, made up to the first of this month, will shew the number of Recruits which have joined
                            this part of the Continental Army, since the formation of it upon the new establishment.
                        My requests to the Executives of the several States have been earnest, and my
                            orders to the Officers in them have been pointed and positive to send forward the Recruits as
                            fast as possible. What to expect or rather to apprehend from these delays, Congress can more easily conceive than I can
                            describe?
                        Some States I am told, despairing of getting their Quotas for the War or three years, are resorting to the
                            old expedient of temporary inlistments, while impediments of another kind withhold the Recruits from the Army, in others.
                        The bare relation of these facts, without combining other circumstances of equal magnitude and uncertainty,
                            or adding to them the difficulties with which we are surrounded for want of Money, will convince Congress of the
                            impracticability of my fixing at this time on any definitive plan of Campaign, and of my inability to carry into effect
                            those which have heretofore been the objects of contemplation. They will readily see that our future operations must be
                            the result of the moment—dependant upon circumstances.
                        Under this view of matters here—The progress of the Enemy under Lord Cornwallis—and in consideration of the
                            reinforcement which has lately gone to him; I have judged it expedient to order the Marquis de la Fayette to proceed with
                            his detachment to the southern Army, and put himself under the orders of Major General Greene. The greatest objection I
                            had to the measure, circumstanced as things now are, was, that the detachment was not formed for the Campaign, or for so
                            distant a service as that on which they are now ordered, consequently neither Officers nor Men were prepared for it: But
                            the urgent calls for succour to the Southern States—the proximity of this Corps to them—the expedition with which it can
                            join the southern Army—and the public expence that will be saved by its advance, have overcome all lesser considerations
                            in deciding upon it.
                        I wish the march of the Pennsylvania troops could be facilitated, and that Moylans Cavalry could be
                            recruited—equipped and marched without delay; for every judicious Officer I have conversed with from the southward, and
                            all the representations I receive from thence confirm me in the opinion, that great advantages are to be derived from a
                            superior Cavalry. Without Magazines and with an interrupted Communication, I do not see how Lord Cornwallis could have
                            subsisted his Army had we outnumbered him in Horse.
                        I think it my duty to inform Congress that there is great dissatisfaction at this time in the
                            New York Line for want of pay—near 16 Months I am told is due to it. If it were practicable to give
                            these and the Jersey Troops, if they are in the same predicament, a small portion of their pay, it might stop desertions,
                            which are frequent, and avert greater Evils, which are otherwise to be apprehended. The four Eastern States have given a
                            temporary relief to their Troops, which make the case of the others, York particularly, more distressing and grievious to
                            them. I have the honor to be with perfect Respect and Esteem Your Excellency’s Most obt and humble Servt
                        
                            Go: Washington

                        
                    